                            Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 1 of 7
~O 245B (Rev . 09/ 19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                         Sheet I



                                            UNITED STATES DISTRICT COURT
                                                           Southern District of New York
                                                                                 )
               UNITED ST A TES OF AMERICA                                        )        JUDGMENT IN A CRIMINAL CASE
                                     V.                                          )
                            Rodolfo Checo                                        )
                                                                                 )        Case Number: S1 1:17CR00635- 001
                                                                                 )        USM Number: 76028-054
                                                                                 )
                                                                                 )         Peter J. Batalla
                                                                                 )        Defendant 's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)              1,2
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found gu ilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated gui lty of these offenses:

Title & Section                     Nature of Offense                                                              Offense Ended
21 U.S.C. §846                      Conspiracy to Distribute and Possess with Intent to Distribut                  7/31/2017              1
18 U.S.C. §924(c)(1)(A)             Use and Carry a Firearm During and in Relation to a Drug Tr                    7/31/2017              2



       The defendant is sentenced as provided in pages 2 through                      7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

0 The defendant has been found not gu ilty on count(s)
Ill Count(s)       open and underlying
                 - ' - - - - - - ---'--~- - - - -
                                                            O   is     Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by th is judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                  10/6/2020
                                                                               Date of Imposition of Judgment




                                                                               Signature of Judge                  ~




                                                                                                       Hon . Valerie Caproni, U.S.D.J .
                                                                               Name and Title of Judge




                                                                               Date
                           Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 2 of 7
.
AO 2458 (Rev . 09/ 19) Judgment in Criminal Case
                        Sheet 2 - Imprisonment

                                                                                                      Judgment- Page       2   of   7
 DEFENDANT: Rodolfo Checo
 CASE NUMBER: S11 :17CR00635- 001

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 Time-served.




      D    The court makes the following recommendations to the Bureau of Prisons:




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D at       _________ D                     a.m.     D    p.m.     on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D    before 2 p.m. on

           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UN ITED STATES MARSHAL


                                                                            By
                                                                                                DEP UTY UNITED ST ATES MARSHAL
                             Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 3 of 7
AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _   _ _ of
DEFENDANT: Rodolfo Checo
CASE NUMBER: S11 :1 7CR00635- 001
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Five (5) years on counts 1 and 2, concurrent, with a special condition of 50 hours of community service per year of
 Supervised Release .




                                                        MANDATORY CONDITIONS
I.     You must not commit another federal , state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must rcfrnin from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      111 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 4 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                 4 - - of - - - - - - -
                                                                                              Judgment- Page - - -
DEFENDANT: Rodolfo Checo
CASE NUMBER: S1 1:17CR00635- 001

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notify ing
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0. You must not own , possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscourts. gov.


Defendant's Signature                                                                                   Date
                          Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 5 of 7
_AO 2458 [Rev 09/ 19)   Judgment in a Cri minal Case
                        Sheet 3D- Supervised Release
                                                                                             Judgment-Page   _ 5~ _   of    7
DEFENDANT: Rodolfo Checo
CASE NUMBER: S1 1:17CR00635- 001

                                          SPECIAL CONDITIONS OF SUPERVISION
  Defendant shall provide Probation Office with access to any requested financial information

  Defendant shall submit his person, residence, place of business , vehicle , electronic devices or other premises under his
  control to search on the basis that the Probation Officer has reasonable belief that contraband or evidence of a violation of
  the conditions of release may be found there. The search must be conducted at a reasonable time and in a reasonable
  manner. Failure to submit to a search may be grounds for revocation . Defendant must inform any other residents that the
  premises may be subject to search pursuant to this condition.

  Defendant must participate in outpatient mental health treatment program as directed by the Probation Office . Defendant
  must contribute to the cost of services based on his ability to pay or the availability of third party payments . Court
  authorizes the release of available psychological and psychiatric evaluations and reports, including the Presentence
  Report, to the mental health provider. Defendant must continue to take any prescribed medications unless directed
  otherwise by the mental health care provider.

  The defendant must report to the nearest Probation Office within 72 hours of today .

  Defendant shall be supervised by the district of residence .
                           Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 6 of 7
~O 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment - Page         6    of         7
 DEFENDANT: Rodolfo Checo
 CASE NUMBER: S1 1 :17CR00635- 001
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                        Assessment                Restitution                  Fine                        AV AA Assessment*              NT A Assessment**
 TOTALS            $    200.00                $                           $                            $                              $



 0    The determination of restitution is deferred until       . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                         -----
      entered after such determination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                        Restitution Ordered            Priority or Percentage




 TOTALS                                $                          0.00                $                           0.00
                                                                                          - - - -- - - - - -

 0      Restitution amount ordered pursuant to plea agreement $
                                                                                 -----------
 0      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 O      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        O    the interest requirement is waived for the           O   fine        D    restitution .

        O    the interest requirement for the          0   fine       O       restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornograph_y Victim Assistance Act of 2018 , Pub . L. No . 115-299.
 ** Justice for Victims of Trafficking Act of2015 , Pub . L. No . 114-22.
 ** * Findings for the total amount of losses are required under Chapters l 09A, 110, 11 OA, and 113A of Title                      18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
                              Case 1:17-cr-00635-VEC Document 20 Filed 10/08/20 Page 7 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
'                       Sheet 6 - Schedule of Payments

                                                                                                                Judgment - Page   7     of
    DEFENDANT: Rodolfo Checo
    CASE NUMBER: S11:17CR00635- 001


                                                             SCHEDULE OF PAYMENTS

    Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

    A     ~    Lump sum payment of$         200.00                    due immediately, balance due


               •     not later than                                       , or
               •     in accordance with
                                          •    C,
                                                         •    D,
                                                                      •    E, or       D F below; or
    B     •    Payment to begin immediately (may be combined with                  •   c,     DD, or      D F below); or

    C     D    Payment in equal   _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of $ ____ over a period of
              ___ _ _ __ (e.g. , months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

    D     D    Payment in equal         _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e .g. , months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

    F     D Special instructions regarding the payment of criminal monetary penalties:




    Un less the court has expressly ordered otherwise, if th is judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D     Joint and Several

          Case Number
          Defendant and Co-Defendant Names                                                      Joint and Several            Corresponding Payee,
          (including defendant number)                             Total Amount                      Amount                      if appropriate




    D     The defendant shall pay the cost of prosecution.

    D     The defendant shall pay the following court cost(s):

    Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
          $150,000


    Payments shall be applied in the following order: ( l) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and (I 0) costs, mcluding cost of
    prosecution and court costs.
